 Case 1:20-cv-01744-CFC Document 52 Filed 06/14/21 Page 1 of 2 PageID #: 600




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,


                          Plaintiff,

                   v.                          Civil Action No. 20-1744-CFC

WALMART INC. and WAL-MART
STORES EAST, LP,


                          Defendant.



                            MEMORANDUM ORDER

      Pending before me is a motion filed by Jay K. Joshi requesting leave to file

an amicus curiae brief. D.I. 15.

      "[A] district court's decision to accept or reject an amicus filing is entirely

within the court's discretion." In re Nazi Era Cases Against German Defendants

Litig., 153 F. App'x 819, 827 (3d Cir. 2005) (citation omitted). "[District] [c]ourts

will exercise their discretion to allow an amicus curiae brief to be filed if [R]ule 29

of the Federal Rules of Appellate Procedure is satisfied by demonstrating, under

the most lenient standard, that ( 1) the movant has an adequate interest in the

appeal; (2) the information supplied is desirable; and (3) the information being

provided is relevant." In re Weinstein Co. Holdings, LLC, 2020 WL 1320821, at
 Case 1:20-cv-01744-CFC Document 52 Filed 06/14/21 Page 2 of 2 PageID #: 601




* 1, n.3 (D.Del. Mar. 20, 2020); see also Neonatology Assocs., P.A. v. C.IR., 293

F.3d 128, 131 (3d Cir. 2002). Joshi's proposed brief provides neither desirable nor

relevant information with respect to the legal questions presented in this case.

Accordingly, I will deny his motion.

      NOW THEREFORE, at Wilmington this Fourteenth day of June in 2021, IT

IS HEREBY ORDERED that Jay K. Joshi's Motion for Leave to File Amicus

Curiae Brief (D.I. 15) is DENIED.




                                          2
